Citation Nr: 0831139	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back condition as 
secondary to the service-connected disabilities of the left 
knee.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1963 to July 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Boston, 
Massachusetts, which denied the above claim.

In February 2007, the veteran presented personal testimony at 
a hearing over which the undersigned Veterans Law Judge 
presided in Washington, DC.  A transcript of the hearing has 
been associated with the veteran's claims file.

This matter was previously before the Board in April 2007 at 
which time the Board, in pertinent part, denied the veteran's 
claim for service connection for a low back condition as 
secondary to the service-connected disabilities of the left 
knee.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to the filing of a Joint Motion For Partial Remand 
by the veteran and VA in May 2008, the Court, in an Order 
also dated in May 2008, vacated the Board's April 2007 
decision to the extent that it denied the veteran's claim of 
service connection for a low back condition as secondary to 
the service-connected disabilities of the left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Pursuant to the May 2008 Joint 
Motion For Partial Remand, and upon preliminary review of the 
record with respect to the veteran's claim for a low back 
condition as secondary to the service-connected disabilities 
of the left knee, further development is required prior to 
final appellate review.

The veteran contends that he currently has a low back 
disorder that is etiologically related to and aggravated by 
his service-connected left knee disorders.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran's service medical records are silent as to any 
treatment for or reports of a back injury or disorder during 
service.  Subsequent to service, private hospital treatment 
records dated in May 1975 show that the veteran was treated 
for low back pain.  The records noted that the veteran had 
sacral spine tenderness after lifting heavy timber.  The 
diagnosis was sprained back.  X-rays revealed a normal lumbar 
spine.

VA outpatient treatment records dated from May 2000 to 
November 2002 show intermittent treatment for symptoms 
associated with a low back disorder.  A treatment record 
dated in February 2002 shows that a prior magnetic resonance 
imaging (MRI) study had revealed significant old medial 
meniscus pathology so there was a possibility that the old 
injury may have caused the knee to give out and cause the 
injury to the lower back.  In March 2002 and April 2002, the 
veteran reported chronic low back pain following a 1976 
injury when his back gave out subsequent to a knee injury. 

A VA examination report dated in May 2003 shows that the 
veteran asserted his low back disorder was secondary to his 
service-connected left knee disability, and that he hurt his 
back in 1975 while lifting some construction material.  The 
diagnosis was lumbar pain and scoliosis of the lumbar spine.  
The examiner opined that the veteran's back condition was 
more likely than not related to multiple etiologies, 
including scoliotic asymmetry and upper body tilt towards the 
right, work history and normal arthritic development 
consistent with age.  The examiner also stated that the 
reported back injury from his knee giving out may have 
contributed to development of facet arthropathy.

A clear opinion has not been provided as to a possible 
relationship between the veteran's service-connected left 
knee disorders and his currently diagnosed low back disorder, 
to include whether the currently diagnosed low back disorder 
was either caused by or is aggravated by the service-
connected left knee disabilities.  On remand such an opinion 
should be obtained.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted low 
back disorder.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with conducting the 
examination of the veteran.  The examiner 
should annotate his report to reflect 
review of the claims file was undertaken.  
A discussion of the veteran's documented 
medical history and assertions should also 
be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify if 
the veteran currently has a low back 
disorder.  If the veteran has a low back 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether the disorder 
found on examination was incurred in or 
aggravated by service.

The examiner should also determine whether 
any low back disorder found on examination 
was caused by, or is aggravated by the 
veteran's service-connected left knee 
disabilities.  If the service-connected 
left knee disabilities aggravate (i.e., 
permanently worsen) the low back disorder, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




